Title: Enclosure: Comte de Montmorin to Louis G. Otto, 9 January 1791
From: Montmorin, Comte de
To: Otto, Louis G.



Paris le  Janvier 1791

Je vous adresse, M, plusieurs piéces qui m’ont été envoyées par les Srs. Jeanneret et Schweizer, Banquiers à Paris; vous y verrez l’offre que ces particuliers ont faite de Se charger de l’emprunt que le Congrès a ouvert en hollande, principalement pour acquiter notre créance; vous verrez également la correspondance qu’ils ont suivie sur cet objet avec M. Short; les motifs qui ont déterminé ce dernier à ne pas accepter leur Soumission, et le parti qu’il doit avoir pris de demander les ordres du Président des Etat-unis.
Vous voudrez bien, M, entretenir M. Jefferson sur la proposition des Ms. Jeanneret et Schweitzer. Nous devons désirer naturellement, vû la position gênée de nos finances, qu’elle puisse entrer dans les vues de M. le Gnal Washington et qu’il se détermine à l’agréer: mais vous observerez que nous Subordonnons notre convenance à celle des Etats Unis, et que, si, ceque je ne saurois juger d’avance, l’opération proposée y est contraire, notre intention n’est point d’y insister. Lorsque l’on a voulu nous engager à transmettre notre créance à des étrangers, nous nous y sommes refusés de crainte de faire chose désagréable au congrès: le cas présent n’est pas le même, puisqu’il s’agit simplement de remplir un emprunt que cette assemblée à elle même décreté. Je recommande, M, cette affaire à votre Zêle et à votre prudence.
Je suis &a.
